DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/15/2021 has been entered.
The declaration under 37 CFR 1.132 filed 1/15/2021 is sufficient to overcome the rejection of claims 1-20 based upon unexpected results over Shih as discussed below.
Previous rejections of the claims under 35 USC 103 are withdrawn. 
Claims 1-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: art of record fails to teach or render obvious the naphtha hydrodesulphurization process of claim 1, specifically the unexpected results produced when using the zeolite catalyst claimed with an organic dispersion agent and without calcining prior to sulfiding. Such process produces unexpected results of reduced octane loss while maintaining a minimum desulfurization of 96% of a naphtha feed with a T90 point of 204C or less. See Reply, page 7-8 and Declaration, paragraphs 4-12, comparing the closest art of record Shih (US 6,042,719). 
Shih teaches a naphtha hydrodesulphurization process reducing octane loss “especially at less than 95% desulfurization” comprising presulfiding a catalyst (col. 8, line 15+), the catalyst comprising a Mo content of about 1 -10 wt. %or up to 15% (col. 8, line 17+), a cobalt content of about 0.5-5 wt.% (col. 8, line 20+). The catalyst may include a zeolite and binder (col. 8, line 23+). The zeolite is an intermediate pore zeolite having 10 rings (col. 7, line 14+). Shih is silent regarding the use of an organic dispersion agent and not calcining the catalyst prior to 
Additional art to Bai (US 2010/0012554) teaches naphtha hydrotreating using a silica based catalyst with at least one organic dispersing agents, and sulfiding the catalyst and hydrotreating prior to calcining.  Bai teaches wherein the selectivity is improved and olefin saturation decreased when using the dispersing agent and without calcining. In Example 2-3, the catalysts with organic dispersing agent and without calcining showed a decrease in olefin saturation when treating a C5-350 F (i.e. 177C) naphtha, including 40-60% less olefin saturation with 60-90% HDS (Figure 1; 0033-0035). Example 4 shows 30-60% less olefin saturation with between 60 and 95% HDS (0036). However, Bai utilizes a silica catalyst rather than zeolite.
Applicant has shown the claimed invention provides improvement over Shih. While Bai teaches reduced olefin saturation, Shih teaches zeolite catalysts and Bai teaches silica supported catalyst and with lower HDS activity. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brandi Doyle whose telephone number is (571)270-1141.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDI M DOYLE/Examiner, Art Unit 1771                                                                                                                                                                                                        

/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771